PER CURIAM.
Based upon our review of the record on appeal, the briefs and oral argument we are of the opinion that no reversible error has been demonstrated and the judgment must be affirmed without prejudice to the defendant’s raising the issue of the plaintiff’s capacity to maintain the suit below during the course of the proceedings in accordance with rules of practice and procedure. Cf. Rule 1.120(a), F.R.C.P., 30 F.S. A.
WALDEN and MAGER, JJ., and MOORE, JOHN H., II, Associate Judge, concur.